EXAMINER’S COMMENT
		This allowance is in response to the amendment filed February 15, 2022.

						            Abstract
		The amendment to the abstract, filed February 15, 2022, has been approved and entered.

Terminal Disclaimer
The terminal disclaimer filed on February 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,058,234, 10,349,755, 9,706,857, 7,669,722, 7,497,341, and 7,299,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The Prior Art of record fails to show, suggest, or provide rationale for the claimed combinations of claims 1, 29, and 34, and specifically the movable barrier “extending in a downward direction” (see line 4 of claims 1, 29, and 34) wherein a sensor is configured to detect when the barrier is in the open position. 
It is noted that the closest Prior Art of record, cited on the Information Disclosure Statement filed January 11, 2022, i.e., U.S. Patent No. 5,905,653 (Higham et al. ‘653), is considered to disclose a system (see Figure 7) having a movable barrier (134) mounted to the system (110) and located above the products (in 110), and a sensor (140, 142), but the barrier (134) is not “extending in a downward direction”, as claimed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 18, 2022